Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-6, 8-11, 13-17, and 19-21 have been examined and rejected. This Office action is responsive to the RCE filed on 10/03/2022, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-11, 13-16, and 19-21 are rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG, filing date 11/26/2018) in view of Nicholas (US 20160371406 A1, hereinafter Nicholas) and in view of Jarrell et al. (US 20170301220 A1, hereinafter Jarrell).

As to independent claim 1, HUANG teaches a system (paragraph [0034], The edge-cloud system may be used in conjunction with applications and systems for managing machine and equipment assets and can be hosted within an IIoT. For example, an IIoT may connect physical assets, such as turbines, jet engines, locomotives, healthcare devices, and the like, software assets, processes, actors, and the like), the system comprising: 
a modular edge computing platform configured to provide a predetermined functionality for a particular application (Fig. 1, Host platform 120, paragraph [0033], By bringing such data into a cloud-based computing environment, new software applications informed by industrial process, tools and know-how can be constructed, and new physics-based analytics specific to an industrial environment can be created; physics-based analytics is the predetermined functionality), wherein the modular edge computing platform (Fig. 2, system 200 with cloud platform 230) is comprises: (i) a wireless communication module to enable communication with a remote entity (Fig. 1, paragraph [0040], In the example of FIG. 1, the assets 110, cloud platform 120, and user devices 130 may be connected to each other via a network such as the Internet, a private network, a wired network, a wireless network; user device130 is the remote entity), (ii) one or more sensors for capturing sensor data according to the predetermined functionality (paragraph [0029], For example, sensors may capture time-series data (temperature, pressure, vibration, etc.) about an industrial asset which can be processed; temperature sensing is the predetermined functionality), (iii) one or more processors to process the sensor data to generate processed data using a first model trained using a machine learning algorithm (Fig. 2, paragraph [0047], Prior to sending the data to the cloud platform 230, the edge systems 210 and 220 may process the raw data from the assets 201 and 202 using a machine learning model, or multiple machine learning models; 210 and 220 are processors; paragraph [0050], the cloud platform 230 may determine an optimal machine learning model for each of the edge systems 210 and 220 based on the provided meta information 212 and 222. In the example of FIG. 2, the cloud platform provides model 214 to edge system 210 and model 224 to edge system 220 which are different models having different parameters, based on the meta information provided; the model 214 is the first model, each edge system has its own model; the optimal machine model determination is the machine learning algorithm), and to transmit data to the remote entity via the wireless communication module (paragraph [0040], In the example of FIG. 1, the assets 110, cloud platform 120, and user devices 130 may be connected to each other via a network such as the Internet, a private network, a wired network, a wireless network; paragraph [0040], The data transmitted by the assets 110 and received by the cloud platform 120 may include raw time-series data output as a result of the operation of the assets 110, and the like. Data that is stored and processed by the cloud platform 120 may be output in some meaningful way to user devices 130; 130 is the remote entity); and 
the remote entity (Fig. 1, user device 130) that comprises (i) a cloud analytic configured to receive and analyze the data from the modular edge computing platform (paragraph [0040], the user devices 130 may interact with software hosted by and deployed on the cloud platform 120 in order to receive data from and control operation of the assets 110), (ii) a cloud user interface module configured to provide a graphical user interface on a user device, wherein the graphical user interface displays one or more results generated by the cloud analytic upon analyzing the data (paragraph [0042], A user device 130 may receive views of data or other information about the asset as the data is processed via one or more applications hosted by the cloud platform 120. For example, the user device 130 may receive graph-based results, diagrams, charts, warnings, measurements, power levels, and the like) and (iii) a cloud management module configured to update parameters of the first trained model after deployment, wherein the parameters are downloaded to the modular edge computing platform (paragraph [0082], the processor 720 may control the network interface 710 to transmit the determined optimum ML model to the edge system; paragraph [0057], the edge system 410 may subsequently clone and broadcast its ML model 414 and configuration data 412 to the other edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc.)).
HUANG does not teach:
a system for sensing and responding to detected event and weather in a region;
determine a transmission scheme to transmit data selected from the processed data and the sensor data to the remote entity, wherein the transmission scheme specifies the selection of the data and a transmission schedule, and wherein the transmission scheme is dynamically determined using a second model trained using a machine learning algorithm.
Nicholas teaches:
determine a transmission scheme to transmit data selected from the processed data and the sensor data, wherein the transmission scheme specifies the selection of the data and a transmission schedule (paragraph [0144], A particular data-transmission scheme may indicate how an asset transmits data to the analytics system 108. Specifically, a data-transmission scheme may indicate a type of data (and may also indicate a format and/or structure of the data) that the asset should transmit, such as data from certain sensors or actuators, a number of data samples that the asset should transmit, a transmission frequency, and/or a priority-scheme for the data that the asset should include in its data transmission. … a particular data-transmission scheme may correspond to a predictive model for asset health and may be adjusted to transmit data less frequently based on an asset health that is above a threshold value; an asset health that is above a threshold value is the set of rules; the adjusted transmission scheme is the determined transmission scheme), and wherein the transmission scheme is dynamically determined using a second model trained using a machine learning algorithm (paragraph [0144], a particular data-transmission scheme may correspond to a predictive model for asset health and may be adjusted to transmit data less frequently based on an asset health that is above a threshold value; an asset health that is above a threshold value is the set of rules; predictive model is the second trained model).
Since HUANG teaches a system of edge-based computer system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Nicholas, as the prior arts are in the same application field of computer network system data collection and processing, and Nicholas further teaches a model-based transmission scheme. By incorporating Nicholas into HUANG would improve the integrity of HUANG’s system by allowing facilitate defining a more accurate predictive model than utilizing operating data for a single asset (Nicholas, paragraph [0013]).
HUANG/Nicholas does not teach:
a system for sensing and responding to detected event and weather in a region.
Jarrell teaches a system for sensing and responding to detected event and weather in a region (paragraph [0005], a modular system for sensing and responding to detected activity or an event in a region; paragraph [0018], the desired functionality can be selected from the group consisting of: … weather sensing or weather alerts).
Since HUANG/Nicholas teaches a system of smart city vehicle sensed data processing network, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Jarrell, as the prior arts are in the same application field of edge computing system, and Jarrell further teaches a system for sensing and responding to detected event and weather in a region. By incorporating Jarrell into HUANG/Nicholas would improve the integrity of HUANG/Nicholas’s system by allowing the quick and easy implementation of flexible and customizable applications for localized or wide area coverage of different applications for a smart city (Jarrell, paragraph [00194]).

As to independent claim 20, HUANG teaches a method (paragraph [0007], a method may include one or more of storing a machine learning (ML) model and local configuration information of a source edge system where the ML model is already deployed;), the method comprising: 
providing a modular edge computing platform for providing a predetermined functionality for a particular application (Fig. 1, Host platform 120, paragraph [0033], By bringing such data into a cloud-based computing environment, new software applications informed by industrial process, tools and know-how can be constructed, and new physics-based analytics specific to an industrial environment can be created; physics-based analytics is the predetermined functionality), wherein the modular edge computing platform (Fig. 2, system 200 with cloud platform 230) comprises: (i) a wireless communication module to enable communication with a remote entity (Fig. 1, paragraph [0040], In the example of FIG. 1, the assets 110, cloud platform 120, and user devices 130 may be connected to each other via a network such as the Internet, a private network, a wired network, a wireless network; user device130 is the remote entity), (ii) one or more sensors for capturing sensor data according to the predetermined functionality (paragraph [0029], For example, sensors may capture time-series data (temperature, pressure, vibration, etc.) about an industrial asset which can be processed; temperature sensing is the predetermined functionality), (iii) one or more processors to  process the sensor data to generate processed data using a first model trained using a machine learning algorithm (Fig. 2, paragraph [0047], Prior to sending the data to the cloud platform 230, the edge systems 210 and 220 may process the raw data from the assets 201 and 202 using a machine learning model, or multiple machine learning models; 210 and 220 are processors; paragraph [0050], the cloud platform 230 may determine an optimal machine learning model for each of the edge systems 210 and 220 based on the provided meta information 212 and 222. In the example of FIG. 2, the cloud platform provides model 214 to edge system 210 and model 224 to edge system 220 which are different models having different parameters, based on the meta information provided; the model 214 is the first model, each edge system has its own model; the optimal machine model determination is the machine learning algorithm), 
and to transmit data to the remote entity via the wireless communication module (paragraph [0040], In the example of FIG. 1, the assets 110, cloud platform 120, and user devices 130 may be connected to each other via a network such as the Internet, a private network, a wired network, a wireless network; paragraph [0040], The data transmitted by the assets 110 and received by the cloud platform 120 may include raw time-series data output as a result of the operation of the assets 110, and the like. Data that is stored and processed by the cloud platform 120 may be output in some meaningful way to user devices 130);
receiving and analyzing the data from the modular edge computing platform (paragraph [0040], the user devices 130 may interact with software hosted by and deployed on the cloud platform 120 in order to receive data from and control operation of the assets 110); Page 4 of 9U.S. Application No. 17/345,840Attorney Docket No.: 51050-703.301 Response filed October 3, 2022 
displaying one or more analysis results on a graphical user interface provided on a user device upon analyzing the at least portion of the processed data (paragraph [0042], A user device 130 may receive views of data or other information about the asset as the data is processed via one or more applications hosted by the cloud platform 120. For example, the user device 130 may receive graph-based results, diagrams, charts, warnings, measurements, power levels, and the like); and 
update parameters of the first model after deployment, wherein the parameters are downloaded to the modular edge computing platform (paragraph [0082], the processor 720 may control the network interface 710 to transmit the determined optimum ML model to the edge system; paragraph [0057], the edge system 410 may subsequently clone and broadcast its ML model 414 and configuration data 412 to the other edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc.)).
HUANG does not teach:
a method for sensing and responding to detected event and weather in a region;
determine a transmission scheme to transmit data selected from the processed data and the sensor data to the remote entity, wherein the transmission scheme specifies the selection of the data and a transmission schedule, and wherein the transmission scheme is dynamically determined using a second model trained using a machine learning algorithm.
Nicholas teaches:
determine a transmission scheme to transmit data selected from the processed data and the sensor data, wherein the transmission scheme specifies the selection of the data and a transmission schedule (paragraph [0144], A particular data-transmission scheme may indicate how an asset transmits data to the analytics system 108. Specifically, a data-transmission scheme may indicate a type of data (and may also indicate a format and/or structure of the data) that the asset should transmit, such as data from certain sensors or actuators, a number of data samples that the asset should transmit, a transmission frequency, and/or a priority-scheme for the data that the asset should include in its data transmission. … a particular data-transmission scheme may correspond to a predictive model for asset health and may be adjusted to transmit data less frequently based on an asset health that is above a threshold value; an asset health that is above a threshold value is the set of rules; the adjusted transmission scheme is the determined transmission scheme), and wherein the transmission scheme is dynamically determined using a second model trained using a machine learning algorithm (paragraph [0144], a particular data-transmission scheme may correspond to a predictive model for asset health and may be adjusted to transmit data less frequently based on an asset health that is above a threshold value; an asset health that is above a threshold value is the set of rules; predictive model is the second trained model).
Since HUANG teaches a method of edge-based computer system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Nicholas, as the prior arts are in the same application field of computer network system data collection and processing, and Nicholas further teaches a model-based transmission scheme. By incorporating Nicholas into HUANG would improve the integrity of HUANG’s system by allowing facilitate defining a more accurate predictive model than utilizing operating data for a single asset (Nicholas, paragraph [0013]).
HUANG/Nicholas does not teach:
a method for sensing and responding to detected event and weather in a region;
Jarrell teaches a method for sensing and responding to detected event and weather in a region (paragraph [0005], a modular system for sensing and responding to detected activity or an event in a region; paragraph [0018], the desired functionality can be selected from the group consisting of: … weather sensing or weather alerts).
Since HUANG/Nicholas teaches a method of edge-based computer system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Jarrell, as the prior arts are in the same application field of edge computing system, and Jarrell further teaches a system for sensing and responding to detected event and weather in a region. By incorporating Jarrell into HUANG/Nicholas would improve the integrity of HUANG/Nicholas’s system by allowing the quick and easy implementation of flexible and customizable applications for localized or wide area coverage of different applications for a smart city (Jarrell, paragraph [00194]).

As to dependent claim 2, the rejection of claim 1 is incorporated. HUANG teaches the
system of claim 1, further comprising a base station mechanically and electronically coupled to the modular edge computing platform (Fig. 2, paragraph [0047], the edge systems 210 and 220 may collect data from assets 201 and 202, respectively, and feed the collected data back to a cloud platform 230; assets 201 and 202 are base stations).

As to dependent claim 3, the rejection of claim 2 is incorporated. HUANG teaches the
 system of claim 2, wherein the base station is coupled to a support member (paragraph [0047], Referring to the example of FIG. 2, the edge systems 210 and 220 may be edge computers (PCs), intervening edge servers, asset controllers, user devices, on-premises servers, and the like. Here, the edge systems 210 and 220 may collect data from assets 201 and 202, respectively, and feed the collected data back to a cloud platform 230).

As to dependent claim 4, the rejection of claim 3 is incorporated. Jarrell teaches the
 system of claim 3, wherein the support member is selected from the group consisting of a streetlight, a utility pole, a vehicle, and a building (paragraph [0007], The base station can include a data channel configured to transfer data between the base station and the support member or a component of the support member. In some instances, the support member can be a streetlight assembly).

As to dependent claim 5, the rejection of claim 2 is incorporated. Jarrell teaches the
 system of claim 2, wherein the base station is configured to be installed and fully operational to provide communications functionality within a range of 10 seconds to 5 minutes (paragraph [0007], The base station can be configured to be installed and fully operational to provide communications functionality within a range of 10 seconds to 5 minutes).

As to dependent claim 6, the rejection of claim 2 is incorporated. Jarrell teaches the system of claim 2, wherein the modular edge computing platform is configured to couple with the base station or with a different modular edge computing platform to form a modular assembly (paragraph [0012], Each one of the pluralities of application modules can be configured to couple with the base station or with a different one of the plurality of application modules to form a modular assembly).

As to dependent claim 8, the rejection of claim 1 is incorporated. HUANG teach the system of claim 1, wherein the processed data transmitted to the cloud analytic includes intelligence data (paragraph [0041], For example, ML models (or AI models) may be used to optimize a performance of an asset or data coming in from the asset. As another example, the ML models may be used to predict, analyze, control, manage, or otherwise interact with the asset and components (software and hardware) thereof).

As to dependent claim 9, the rejection of claim 1 is incorporated. Jarrell teaches the
 system of claim 1, wherein the predetermined functionality is selected from the group consisting of threat detection or alerting to detected threats; imaging or monitoring features; weather sensing or weather alerts; environmental sensing or environmental alerts; disturbance sensing or disturbance alerts; earthquake movement sensing or earthquake alerts; smoke and fire sensing or smoke and fire alerts; civil unrest and riot detection or alerting to civil unrest and riots; natural disaster sensing or alerting to detected natural disasters; accident sensing or accident alerts; and pollution monitoring (paragraph [0018], the desired functionality can be selected from the group consisting of: unmanned aerial vehicle communication or management; autonomous ground vehicle communication or management; threat detection or alerting to detected threats; imaging or monitoring features; weather sensing or weather alerts; environmental sensing or environmental alerts; traffic monitoring or traffic alerts).

As to dependent claim 10, the rejection of claim 1 is incorporated. Jarrell teaches the system of claim 1, wherein the particular application comprises weather analysis (paragraph [0018], the desired functionality can be selected from the group consisting of: unmanned aerial vehicle communication or management; autonomous ground vehicle communication or management; threat detection or alerting to detected threats; imaging or monitoring features; weather sensing or weather alerts; weather alerts is the weather analysis).

As to dependent claim 11, the rejection of claim 1 is incorporated. HUANG teaches the system of claim 1, wherein the remote entity further comprises a cloud management module configured to train and develop the model corresponding to the particular application using the machine learning algorithm (paragraph [0073], the method may include dynamically determining an optimum ML model for the cold start of the edge system from among the already deployed ML models based on the received meta information and the local edge information).

As to dependent claim 13, the rejection of claim 1 is incorporated. HUANG teaches the system of claim 1, wherein at least a portion of the training datasets for updating the trained model are transmitted from the modular edge computing platform. (paragraph [0082], In response, the processor 720 may dynamically determine an optimum ML model for the cold start of the edge system from among the already deployed ML models based on the received meta information and the local edge information. Furthermore, the processor 720 may control the network interface 710 to transmit the determined optimum ML model to the edge system).

As to dependent claim 14, the rejection of claim 1 is incorporated. HUANG teaches the
system of claim 1, wherein the graphical user interface displays information provided by multiple modular edge computing platforms including the modular edge computing platform (paragraph [0042], A user device 130 may receive views of data or other information about the asset as the data is processed via one or more applications hosted by the cloud platform 120. For example, the user device 130 may receive graph-based results, diagrams, charts, warnings, measurements, power levels, and the like; the application is part of the modular edge platform).

As to dependent claim 15, the rejection of claim 1 is incorporated. HUANG teaches the
 system of claim 1, wherein the graphical user interface further displays sensor data (paragraph [0042], A user device 130 may receive views of data or other information about the asset as the data is processed via one or more applications hosted by the cloud platform 120. For example, the user device 130 may receive graph-based results, diagrams, charts, warnings, measurements, power levels, and the like; the measurement is sensor data).

As to dependent claim 16, the rejection of claim 15 is incorporated. HUANG teaches the system of claim 15, wherein the graphical user interface allows a user to manage the modular edge computing platform or a base station connected to the modular edge computing platform (paragraph [0042], A user device 130 may receive views of data or other information about the asset as the data is processed via one or more applications hosted by the cloud platform 120. s another example, the user device 130 may display a graphical user interface that allows a user thereof to input commands to an asset via one or more applications hosted by the cloud platform 120).

As to dependent claim 19, the rejection of claim 1 is incorporated. Nicholas teaches the system of claim 1, wherein the transmission scheme is generated based on a data rate or bandwidth of one or more available communication modes of the wireless communication module (paragraph [0034], based on the bandwidth of the communication network coupling the asset to the remote computing system, the asset may execute a modified workflow (e.g., transmitting data to the remote computing system according to a data-transmission scheme with a reduced transmission rate). Other examples are also possible; paragraph [0063], The communication network 106 may be or may include one or more Wide-Area Networks (WANs) and/or Local-Area Networks (LANs), which may be wired and/or wireless and support secure communication).

As to dependent claim 21, the rejection of claim 19 is incorporated. Nicholas teaches the system of claim 19, wherein the communication modes comprise a Long Range Radio (LoRA) communication, a mesh networking, a cellular networking or WiFi (paragraph [0063], the communication network 106 may include one or more cellular networks and/or the Internet, among other networks. The communication network 106 may operate according to one or more communication protocols, such as LTE, CDMA, GSM, LPWAN, WiFi, Bluetooth, Ethernet, HTTP/S, TCP, CoAP/DTLS and the like).


Claim 17 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG, filing date 11/26/2018) in view of Nicholas (US 20160371406 A1, hereinafter Nicholas) and in view of Jarrell et al. (US 20170301220 A1, hereinafter Jarrell) and in view of PELOSO et al. (US 20170372438 A1, hereinafter PELOSO).

As to dependent claim 17, the rejection of claim 1 is incorporated. HUANG/Nicholas/Jarrell does not teach the system of claim 1, wherein the processed data comprises cloud formation information.
PELOSO teaches the processed data comprises cloud formation information (paragraph [0058], The consolidation unit may be configured to receive external data such as location data, radiation data, wind speed data, cloud formation patterns as imaged via satellite, other meteorological information etc; cloud formation patterns is the cloud formation information).
Since HUANG/Nicholas/Jarrell teaches a method of smart city vehicle sensed data processing network, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processed data comprises cloud formation information, as taught by PELOSO, as the prior arts are in the same application field of distributed sensors collected data processing, and PELOSO further teaches base station frequencies. By incorporating PELOSO into HUANG/Nicholas/Jarrell would expand the utility of HUANG/Nicholas/Jarrell’s system by allowing to receive external data (PELOSO, paragraph [0058]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, and 19-20.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143